                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

HOWARD E. MARTIN, III,                            :
                                                  :
               Plaintiff,                         :       Case No. 2:18-CV-1147
                                                  :
       v.                                         :       JUDGE ALGENON L. MARBLEY

                                                  :
STATE OF OHIO,                                    :       Magistrate Judge Vascura
                                                  :
               Defendant.                         :

                                      OPINION & ORDER

       This matter is before the Court on Plaintiff Howard E. Martin, III’s (“Martin”) Motion for

Default Judgment Demand Hearing (ECF No. 32). For the reasons set forth below, Martin’s

Motion is DENIED without prejudice.

       Martin filed this Motion relating to his lawsuit against his former employer, E.W. Scripps

Company (“Scripps”) for Title VII violations. However, he filed this Motion under the case

number for his separate, unrelated lawsuit against the State of Ohio. Local rules in the U.S.

District Court for the Southern District of Ohio require parties to include the correct case

numbers on all of their pleadings. S.D. Ohio Civ. R. 5.1(b).

       In the event that a document is inadvertently filed under the wrong case number, local

rule 5.1(f) requires the clerk to delete the document. S.D. Ohio Civ. R. 5.1(f). The clerk must

electronically notify the filer and the party may then file the document immediately “in the

correct case record without seeking the consent of opposing counsel or the Court. Id. However,

“[c]ounsel and parties should not assume that such relief is available when deadlines are

involved (such as statutes of limitation or deadlines for appeal).” Id.




                                                 1
      The Court cannot rule on the Motion until it is filed with the correct case. The Motion for

Default Judgment Demand Hearing is DENIED without prejudice.




      IT IS SO ORDERED.



                                                     s/Algenon L. Marbley ___________
                                                   ALGENON L. MARBLEY
                                                   UNITED STATES DISTRICT JUDGE
DATED: November 15, 2019




                                               2
